                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DARYL KEITH BURNETT, JR.,

               Plaintiff,

                      v.                          CAUSE NO. 3:19-CV-649-JD-MGG

 RICHARD BROWN, et al.,

               Defendants.

                                 OPINION AND ORDER

      On September 29, 2020, Plaintiff Daryl Keith Burnett, Jr., a prisoner without a

lawyer, and Defendants Richard Brown, Kristine St. Martin, and J. Lyttle, represented

by counsel, attended a settlement conference before Magistrate Judge Andrew P.

Rodovich. ECF 36. The settlement conference pertained to Burnett’s three cases: Burnett

v. Brown, 3:19-CV-649 (N.D. Ind. filed Aug. 20, 2019); Burnett v. St. Martin, 3:19-CV-673

(N.D. Ind. filed Aug. 27, 2019) and Burnett v. Anton, 3:19-CV-678 (N.D. Ind. filed Aug.

26, 2019). Because a settlement was not reached at the conference, the parties continued

to negotiate and, on January 8, 2021, Burnett filed a motion to settle the case and made a

settlement demand. ECF 55. On January 21, 2021, Defendants responded to Burnett

with a counteroffer. ECF 77-1 at 1. A week later, on January 28, 2021, Burnett accepted

Defendants’ counteroffer. ECF 59 at 1, 71-1 at 2. On February 3, 2021, Defendants filed a

notice advising the court the parties had reached a settlement agreement, subject to the

approval of the Indiana Attorney General and Governor. ECF 60. The next day, on

February 4, 2021, the court entered an order directing Defendants to file dismissal
documents by May 4, 2021 and vacated the pending motions. ECF 61. On February 15,

2021, Burnett signed a Release and Settlement Agreement (Agreement), memorializing

his acceptance of Defendants’ counteroffer, and releasing Defendants from his claims.

ECF 77-2 at 1-4.

       Almost two months later, on April 9, 2021, Burnett filed two motions asking the

court to dismiss or permit him to withdraw the Agreement and set a trial date. ECF 68,

69-1. On April 21, 2021, Burnett filed another motion asking the court to enter judgment

on the pleadings or, in the alternative, to issue a ruling on his April 9, 2021, motions.

ECF 70. On April 23, 2021, Defendants filed a motion to enforce the Agreement. ECF 71.

On May 4, 2021, the court gave Defendants until June 4, 2021, to finalize the settlement

in Burnett’s three cases. ECF 73, 74. On June 2, 2021, Defendants notified the court that

the Indiana Attorney General and Governor had approved the settlement, asked for

additional time to file dismissal documents, and filed a fully executed Agreement. ECF

76, 77-2 at 1-4. On June 14, 2021, Burnett filed another motion asking the court to

withdraw the Agreement and set the cases for trial. ECF 78. Defendants’ motion to

enforce the settlement (ECF 71) is now ripe for decision.

       Under Indiana law, settlement agreements are “governed by the same general

principles of contract law as any other agreement.” Hampton v. ITT Commc’n Sys. Div.,

No. 1:10-cv-291, 2012 WL 2064510, at *3 (N.D. Ind. June 7, 2012) (quoting Zukerman v.

Montgomery, 945 N.E.2d 813, 819 (Ind. Ct. App. 2011) (noting “[a]ll that is required to

render a contract enforceable is reasonable certainty in the terms and conditions of the

promises made, including by whom and to whom; absolute certainty in all terms is not


                                              2
required”)). The elements required to form a valid contract in Indiana are “an offer, an

acceptance, consideration, and a manifestation of mutual assent.” Id. (citing In re

Paternity of M.F., 938 N.E.2d 1256, 1259 (Ind. Ct. App. 2010)). Indiana “strongly favors

settlement agreements” and “it is established law that if a party agrees to settle a

pending action, but then refuses to consummate his settlement agreement, the opposing

party may obtain a judgment enforcing the agreement.” Id. at *4 (citing Georgos v.

Jackson, 790 N.E.2d 448, 453 (Ind. 2003)).

         It is also well-established that “[p]ost-acceptance conduct does not retract an

earlier acceptance.” Elustra v. Mineo, 595 F.3d 699, 709 (7th Cir. 2010). Indeed, “[b]uyer’s

remorse . . . cannot undo a contract to which all parties have given their assent.”

Newkirk v. Village of Steger, 536 F.3d 771, 775 (7th Cir. 2008). Moreover, “[a] party to a

settlement cannot avoid the agreement merely because he subsequently believes the

settlement insufficient.” Glass v. Rock Island Refining Corp., 788 F.2d 450, 454-55 (7th Cir.

1986).

         In this case, all of the elements required to form a valid contract under Indiana

law were met when the parties entered into the Agreement. See Hampton, 2012 WL

2064510, at *3 (“an offer, an acceptance, consideration, and a manifestation of mutual

assent” are required to form a valid contract). The record shows that, on January 8,

2021, Burnett filed a motion to settle his three cases demanding that Defendants pay

him $3,000 for each case. ECF 55. On January 21, 2021, defense counsel responded to

Burnett’s motion by sending him a letter with a counteroffer to settle all three cases for




                                               3
$1,000. ECF 77-1 at 1. A week later, on January 28, 2021, Burnett wrote a letter to defense

counsel in which he accepted the $1,000 counteroffer:

       Hello I am in receipt of your response to plaintiff’s settlement demand[]
       offer of $1,000. Yes, I am in agreement of your offer of $1,000. So it[‘]s okay
       to prepare and send the necessary paperwork for my review and
       signature. And sometimes my physical mail does not make it out [and]
       disappears. So I’m e-filing a response saying I agree to your offer of $1,000
       for case n[umbers] 3:19-cv-649, 3:19-cv-673, [and] 3:19cv-678. In case you
       do not receive this letter, thank you.

ECF 71-1 at 2. On January 29, 2021, Burnett e-filed a response to Defendants’ settlement

offer stating he “accepts and agrees to the offer of $1,000” for his three cases. ECF 59 at

1. On February 15, 2021, Burnett signed the Agreement, thereby memorializing the

parties’ mutual assent to settle Burnett’s three cases for $1,000 and releasing Defendants

from his claims. ECF 77-2 at 1-4. Defendants notified the court, on June 2, 2021, that the

Indiana Attorney General and the Governor had approved the settlement in Burnett’s

three cases. ECF 76 at 1. Given the record, the Agreement constitutes a valid contract

under Indiana law.

       After the parties entered into the Agreement, Burnett filed four motions asking

the court to dismiss or withdraw the Agreement and set a trial date. ECF 68, 69-1, 70, 78.

However, in his motions, Burnett has not explained why he would like the court to

dismiss or withdraw the Agreement and he has not alleged that the Agreement is in

some way invalid or unenforceable. Id. Instead, he appears to have simply changed his

mind and no longer wishes to be bound by the Agreement. However, changing one’s

mind does not justify setting aside a contract. Newkirk, 536 F.3d at 775. Because there is




                                             4
no basis for the court to grant Burnett’s requested relief, Defendants’ motion to enforce

the settlement (ECF 71) will be granted.

      As a final matter, Defendants have moved to extend the deadline to file dismissal

documents. ECF 76. Good cause having been shown, the motion will be granted.

      For these reasons, the court:

      (1) GRANTS Defendants’ Motion to Enforce Settlement (ECF 71);

      (2) GRANTS Defendants’ Motion to Extend Dismissal Documents Deadline and

ENLARGES the time for Defendants to file dismissal papers to July 5, 2021 (ECF 76);

      (3) DENIES Plaintiff’s Motion to Dismiss the Release and Settlement Agreement

and Any Notice of Tentative Settlement Agreement and for the Court to Set a Date for a

Trial by Teleconference or Video (ECF 68);

      (4) DENIES Plaintiff’s Motion to Receive or be Granted Permission to Withdraw

Plaintiff’s Release and Settlement Agreement and Pursue and Receive a Trial Date by

Teleconference or Video (ECF 69-1);

      (5) DENIES Plaintiff’s Motion for Judgment of the Pleadings or for the Trial

Court to Make a Ruling Granting Plaintiff's Motion to Withdraw His Settlement

Agreement and Motion for Permission to Withdraw His Settlement Agreement (ECF

70); and

      (6) DENIES Plaintiff’s Motion for Judgment on the Pleadings on Motion to

Withdraw the Settlement Agreement and Set the Cases for a Trial Date Within Seven

Days by Teleconference or Video (ECF 78).




                                             5
SO ORDERED on June 24, 2021

                                  /s/JON E. DEGUILIO
                                  CHIEF JUDGE
                                  UNITED STATES DISTRICT COURT




                              6
